Case 3:19-mj-04205-FAG Document1 Filed 09/27/19 PagelD.1 Page 1 of 9

AO 106 (Rev. 06/09) Application for a Search Warrant

 

 

UNITED STATES DISTRICT COURT

Southern District of California

In the Matter of the Search of

(Briefly deseribe the property to be searched
or identify the person by name and address)

One Silver iPhone Cellular Telephone
IMEI: 355402073220203

FILED

 

for the SEP 27 2019

Name! See! ee! Se! Ne! ae”

 

 

 

 

CLERK US DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
Y

DEPUTY

 

 

cee M4205

APPLICATION FOR A SEARCH WARRANT

L, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

Prgper fe.b4 searched and give its location):

located in the Southern District of

person or describe the property to be seized):
See Attachment B.

California , there is now concealed (identify ihe

 

The basis for the search under Fed. R. Crim. P. 41(c} is (check one or more):

om evidence of a crime;

C contraband, fruits of crime, or other items illegally possessed;

O property designed for use, intended for use, or used in committing a crime;

(1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section

18 U.S.C. §§ 1028, 1028A, & Fraud and related activity in connection with identification documents or

Offense Description

1343 authentication features, aggravated identity theft, and wire fraud

The a plication is based on these facts:
See Affi

made part hereof.

ot Continued on the attached sheet.

1 Delayed notice of days (give exact ending date if more than 30 days:

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

‘worn to before me and signed in my presence.

Abt }aay

state: San Diego, CA

 

Applicant's signature

Phillip Roberts, U.S. Secret Service

avit of U.S. Secret Service Special Agent Phillip Roberts, which is hereby incorporated by reference and

} is requested

 

Printed name and title

{fe

Jijige 's signature

Hon. F.A. Gossett, Jil, U.S. Magistrate Judge

 

Printed name and title

ne TO

 
a“ a“ “

a

Oo CO ~ DN A SF WY PO

BBD ROOD OD ee
YP RRS SF SF CwerWAARHNHeE SCS

 

al

 

Case 3:19-mj-04205-FAG Document1 Filed 09/27/19 PagelD.2 Page 2 of 9

AFFIDAVIT
I, Phillip Roberts, being duly sworn, state as follows:
INTRODUCTION
A. Training And Experience

1. I am a Special Agent of the United States Secret Service (USSS) and am
an investigative or law enforcement officer of the United States within the meaning of
18 U.S.C. § 2510(7). I am duly appointed and have been acting in that capacity since
April 2018. As a federal agent, I am authorized to investigate violations of the laws of
the United States, and I am a law enforcement officer with the authority to execute
warrants issued under the authority of the United States.

2. lama graduate of the Federal Law Enforcement Training Center and have
received over 200 hours of specialized training in fraud, forgery, counterfeit detection
and identity theft.

3. Asa Special Agent, I have participated in investigations involving bank
fraud, counterfeiting, the fraudulent use of checks and credit cards, the manufacture or
use of stolen or fraudulent personal identification cards, identity theft, and related
crimes. In these investigations, I have employed and supervised a wide variety of
investigative techniques, including consensually-monitored recordings, physical
surveillance, financial analysis, subject and witness interviews, grand jury subpoenas,
and search and arrest warrants. I also regularly consult with fellow USSS agents and
other state and local law enforcement officers as part of my duties.

B. Purpose Of This Affidavit

4. I make this affidavit in support of an application for a search warrant for a
silver in color iPhone (the Target Phone) seized during a search incident to arrest of
Joseph Exzabian DUNBAR during his arrest on September 20, 2019, for violations of
Title 18, United States Code, Section 1028, and wire fraud, in violation of Title 18,

 
eo CO “SN DH Tr SB W Hw

mM NH NY YH BK BH BR NO RD a a
oO ~s NA UH & WB NH YF SF CBO Oo HI Dm FF YH NY YF

 

 

Case 3:19-mj-04205-FAG Document1 Filed 09/27/19 PagelD.3 Page 3 of 9

United States Code, Section 1343. The Target Phone is further described in
Attachment A,

5. Based on the information below, I submit that there is probable cause to
believe that the Target Phone will contain evidence of federal crimes, including fraud
and related activity in connection with identification documents or authentication
features (18 U.S.C. § 1028), aggravated identity theft (18 U.S.C. § 1028A), and wire
fraud (18 U.S.C. § 1343),

6. All of the conclusions and beliefs set forth in this affidavit are based on my
training and experience, conversations with other agents who have extensive experience
in fraud and identity theft investigations, and my knowledge of the facts of this
investigation. All of the dates, times, and amounts listed in this affidavit are
approximate. This affidavit sets forth only the facts necessary to support the issuance
of the requested search warrant; it does not include each and every fact known to me
concerning this investigation.

PROBABLE CAUSE

7. On July 19, 2019, three subjects, including one individual later identified
as DUNBAR entered San Diego Chrysler Dodge Jeep Ram at 777 Camino Del Rio
South (the Dealership) in order to purchase a 2019 Dodge Challenger valued at
approximately $55,000 (the vehicle).

| 8. In connection with a credit application submitted for the purpose of
financing the vehicle, DUNBAR presented a driver’s license bearing his picture and the
name K.J. On the credit application, DUNBAR gave purported identifiers for K.J.,
including a social security number and a birth date. DUNBAR also gave an address
and signed the credit application as K.J. (The other two subjects, Prentiss Lee
WILLIAMS and Mitchell Allen EASLEY, also submitted credit applications and
presented false identification documents in the names of M.K. and A.M. respectively.

WILLIAMS and EASLEY have been charged separately.)
2

 

 

 
Oo Oo 4 AO A HR YW Pe

Bh BS Bb BD BRO ORD ODD ORD ORO i eR
oOo ~~ HR WH BB WH YY FS OD OO Hn DH FH FP W HY KF O&O

 

 

Case 3:19-mj-04205-FAG Document1 Filed 09/27/19 PagelD.4 Page 4 of 9

9, On July 19, 2019, the Dealership ran credit checks in the name of K.J. (and
M.K. and A.M.) through an automated system connected to agencies outside the state
of California. Because K.J. did not have sufficient credit, the vehicle was not financed
in K.J.’s name. Instead, the vehicle was co-purchased by the men who presented
themselves as M.K. and A.M. The vehicle was released to the men. (WILLIAMS
returned to the dealership the next day and also purchased a 2019 Dodge Durango in
the name of M.K.)

10. <A few days later, the real M.K. contacted the dealership from Michigan
and informed the dealership that he had not purchased any vehicles from them. The
dealership reviewed the transactions and determined that the vehicles may have been
fraudulently purchased and contacted the Regional Auto Theft Taskforce (RATT). San
Diego County Sheriff Deputy Zachary Harris and I responded to the dealership and
reviewed the information. We determined that the transactions were fraudulent, and the
vehicles were placed into the National Crime Information Center (NCIC) as stolen.

ll. As part of our investigation into the transactions, I used open source
databases to identify individuals associated with the address provided by “K.J.” on the
credit application. DUNBAR was identified as being associated with the address. I
queried DUNBAR’s driver’s license, and identified DUNBAR as the same person that
appears on the K.J. driver’s license.

12. On July 30, 2019, law enforcement located and conducted a traffic stop on
the Dodge Durango and found two males inside the car, WILLIAMS and EASLEY.
Both men were placed under arrest and charged for their role in purchasing the vehicles.

13. On September 20, 2019, an arrest warrant was issued for DUNBAR in
connection with his role in the fraud on the Dealership. DUNBAR was arrested the

same day, and the Target Device was seized from his person.
14. In my experience, co-conspirators to fraudulent activities often coordinate

their criminal activities using their cell phones. Further, in my experience, people —

3

 

 

 
Oo SF SDB UH FF W PB

NM WN NH KO BR KN RD Bm re a a pe
BPReRaRaR BF SF SCeaerwWaAaartanos

 

 

Case 3:19-mj-04205-FAG Document1 Filed 09/27/19 PagelD.5 Page 5 of 9

such as DUNBAR — who appear to be in the business of buying personally identifiable
information (PII) and fake identities buy them over the internet, oftentimes from their
phones. Third, based on prior experience, I would expect to find commercial
transactions on the Target Phone reflecting criminal activity, such as negotiations with
prospective sellers of PII, communications with victims of PII, wire fraud and theft, and
bank activity following up on the criminal activity. Also, criminals involved in this sort
of activity often maintain others’ PII on their phones. Fifth, in my experience, I would
expect to find communications on the Target Phone concerning the Dealership,
communications with individuals at the Dealership, and potentially communications
with and concerning other dealerships. Finally, the Target Phone may contain
geolocation information putting DUNBAR at the Dealership, and potentially other

dealerships or other victim locations.

PROCEDURES FOR ELECTRONICALLY STORED INFORMATION

15. Itis not possible to determine, merely by knowing the cellular telephone’s
make, model and serial number, the nature and types of services to which the device is
subscribed and the nature of the data stored on the device. Cellular devices today can
be simple cellular telephones and text message devices, can include cameras, can serve
as personal digital assistants and have functions such as calendars and full address books
and can be mini-computers allowing for electronic mail services, web services and
rudimentary word processing. An increasing number of cellular service providers now
allow for their subscribers to access their device over the internet and remotely destroy
all of the data contained on the device. For that reason, the device may only be powered
in a secure environment or, if possible, started in “flight mode” which disables access
to the network. Unlike typical computers, many cellular telephones do not have hard
drives or hard drive equivalents and store information in volatile memory within the
device or in memory cards inserted into the device. Current technology provides some

solutions for acquiring some of the data stored in some cellular telephone models using
4

 

 

 
Oo OS ss DA A FF YH He

MS Pp bo BO BO RO RD ORO Re RR ee ee
Pua ok BR FSF Cw riaQgakRtauanes

 

 

Case 3:19-mj-04205-FAG Document1 Filed 09/27/19 PagelD.6 Page 6 of 9

forensic hardware and software. Even if some of the stored information on the device
may be acquired forensically, not all of the data subject to seizure may be so acquired.
For devices that are not subject to forensic data acquisition or that have potentially
relevant data stored that is not subject to such acquisition, the examiner must inspect
the device manually and record the process and the results using digital photography.
This process is time and labor intensive and may take weeks or longer.

16. Following the issuance of this warrant, I will collect the subject cellular
telephone and subject it to analysis. All forensic analysis of the data contained within
the telephone and its memory cards will employ search protocols directed exclusively
to the identification and extraction of data within the scope of this warrant.

17. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including
manual review, and, consequently, may take weeks or months. The personnel
conducting the identification and extraction of data will complete the analysis within
ninety (90) days of the date the warrant is signed, absent further application to this court.

CONCLUSION

18. Based on the foregoing, I submit that there is probable cause to believe that
DUNBAR engaged in a scheme involving wire fraud and fraud related to identification
documents.

/f
{/
HI
//
I

 

 

 
Oo co sD WA BR WH Ne

NM NM NH NY YY KH NY BE Ee Ee EE Hr OO ESO EE el
Oo ~T WB Uw BP WH LH YF CD ODO FA DB HH Fb WY NY KK &S

 

 

Case 3:19-mj-04205-FAG Document1 Filed 09/27/19 PagelD.7 Page 7 of 9

19. Based on my training and experience, and based on the facts set forth
above, I believe that the evidence listed in Attachment B will be found on the Target

Phone as described in Attachment A.
Respectfully submitted,

Phillip Roberts
Special Agent, U.S. Secret Service

Subscribed and sworn to before me on j [217 , 2019

HONORABLE PANDOSSETT, Il
United States Magistrate Judge

 

 
So Oo 6S > HN OH SF WY NB

BP BROOD OO OOO meee
JI DH ww FP WY NO K§ CO OBO Oo HS DBD A BP WY PH

 

 

Case 3:19-mj-04205-FAG Document1 Filed 09/27/19 PagelD.8 Page 8 of 9

ATTACHMENT A

The Target Phone, IMEI: 355402073220203, is a silver in color iPhone, shown in
the photo below:

 

The Target Phone is currently in the custody of the United States Secret Service

San Diego Field Office.

 

 
Oo fo AD DA MW F&F WY

BOBO OBO a a ne

 

 

Case 3:19-mj-04205-FAG Document 1 Filed 09/27/19 PagelD.9 Page 9 of 9

ATTACHMENT B

Law enforcement shall be authorized to search for and seize the following:

a. Communications, records, or data including but not limited to emails, text
messages, voice messages, photographs, audio files, videos, or location data dated
from May 1, 2019 to September 20, 2019:

i,

il.

iil.

iv.

Vi.

Tending to identify any co-conspirators, criminal associates, or others
involved in fraud related to identification documents, identity theft, and/or
wire fraud;

Tending to identify victims of fraud related to identification documents,
identity fraud, and/or wire fraud;

Tending to identify the source or destination of the proceeds unlawfully taken
from victims, or financial accounts or social security numbers used to transfer
or hold those proceeds;

Tending to identify the user of, or persons with control over or access to, the
Target Telephone, or to authenticate or identify any person associated with
any of the records identified in any of the preceding paragraphs;

Tending to identify other facilities, storage devices, or services—such as
social media addresses, email addresses, [P addresses, phone numbers—that
may contain additional electronic evidence described in any of the preceding
paragraphs; and

Tending to identify the location of the Target Phone.

which constitute evidence of fraud and related activity in connection with identification
documents or authentication features (18 U.S.C. § 1028), aggravated identity theft (18
U.S.C. § 1028A), and wire fraud (18 U.S.C. § 1343).

 

 

 
